Brannon, J udge:
The Circuit Court of Ohio county quashed an execution in favor of'the state against Brookover and others, and the state obtained .this writ of error. The judgment dates of 22nd of January, 1878, and no execution issued until the one quashed, which dates 23d November, 1891, and it was issued without any order of court allowing it, though more than thirteen years from the date of judgment had passed without execution. Section 10, c 139, Code, required notice and order of court to issue the execution, and for this reason it was rightly quashed. In other respects the same legal principles which control the decision this day made in the case of State v. Mines, supra p. 124 (18 S. E. Rep. 470) control this case, and lead us to an affirmance of the judgment.